179 S.W.3d 395 (2005)
STATE of Missouri, Respondent,
v.
Darriel GILBERT, Appellant.
No. ED 85826.
Missouri Court of Appeals, Eastern District, Division Two.
December 6, 2005.
Nancy A. McKerrow, Ellen H. Flottman, Public Defenders, Columbia, MO, for appellant.
Jeremiah W. (Jay) Nixon, Atty. Gen., Dora A. Fichter, Karen L. Kramer, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, SR., P.J., GEORGE W. DRAPER III, J., and KENNETH M. ROMINES, J.

ORDER
PER CURIAM.
Appellant Darriel Gilbert ("Appellant") appeals from the decision of the trial court, after a jury convicted him of one count of Kidnapping, in violation of Section 565.110 RSMo. (2000),[1] one count of Armed Criminal Action, in violation of Section 571.015, and one count of Assault in the Second Degree, in violation of Section 565.060, in the Circuit Court of St. Charles County.
We have thoroughly reviewed the record and the briefs of the parties, and no error of law appears. Therefore, an opinion would have no precedential value. The judgment is affirmed pursuant to Rule 30.25(b).
NOTES
[1]  All Statutory references are to RSMo. (2000).